     Case 3:18-cv-00471-BAS-NLS Document 66 Filed 09/21/20 PageID.1897 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    HARPER CONSTRUCTION                                 Case No. 18-cv-00471-BAS-NLS
      COMPANY, INC.; HARPER
12
      MECHANICAL CONTRACTORS, LLC,                        ORDER GRANTING:
13                                    Plaintiffs,
                                                          (1) JOINT STIPULATION (ECF
14           v.                                           No. 61); and
15
      NATIONAL UNION FIRE INSURANCE
                                                          (2) JOINT MOTION FOR ENTRY OF
16    COMPANY OF PITTSBURGH, PA,
                                                          JUDGMENT UNDER RULE 54(B)
17                                   Defendant.           AND FOR STAY OF ACTION (ECF
                                                          No. 65)
18
19    AND RELATED COUNTERCLAIM
20
21
22          This action arises from an insurance coverage dispute between the Plaintiffs-
23    insureds and Defendant-insurer. In the Order dated March 28, 2019, the Court granted
24    Defendant-insurer’s motion for partial summary judgment, finding that Defendant owed
25    no duty to defend or indemnify Plaintiffs under the primary commercial general liability
26    insurance policy at issue. (ECF No. 30.) The parties filed a joint stipulation (ECF No. 61)
27    and moved for an entry of final judgment under Fed. R. Civ. P. 54(b) as to the Court’s
28    March 28, 2019 Order. (ECF No. 65.)

                                                    -1-
                                                                                         18cv0471
     Case 3:18-cv-00471-BAS-NLS Document 66 Filed 09/21/20 PageID.1898 Page 2 of 3



 1           Plaintiffs seek to voluntarily dismiss with prejudice their remaining claims—
 2    intentional misrepresentation, negligent misrepresentation, promise without intent to
 3    perform, and reformation based on fraud—and appeal the Court’s March 28, 2019 Order.
 4    (ECF No. 61 at 3.) The parties stipulate that the Court’s ruling that Defendant lacked a
 5    duty to defend or indemnify Plaintiffs made most of Defendant’s counterclaims moot, apart
 6    from its third counterclaim on the wrap-up exclusion.1 (ECF No. 65 at 5.) In that claim,
 7    Defendant argues that the absolute wrap-up exclusion to the primary policy applies to
 8    nullify any duty to defend or indemnify that may exist under the primary insurance policy.
 9    Parties agree that the sole remaining counterclaim would also be made moot if, on appeal,
10    the Court’s March 28, 2019 Order is affirmed. (Id.)
11            “[T]he court may direct entry of a final judgment as to one or more, but fewer than
12    all, claims or parties only if the court expressly determines that there is no just reason for
13    delay.” Fed. R. Civ. P. 54(b). The court “must take into account judicial administrative
14    interests” in ruling on the Rule 54(b) motion. Curtiss-Wright Corp. v. Gen. Elec. Co., 446
15    U.S. 1, 8 (1980). Here, the equities do not show a just reason for delay, and it is in the
16    interest of sound judicial administration for the Court to direct an entry of final judgment
17    as to the Court’s March 28, 2019 Order. Plaintiffs have stipulated to voluntarily dismiss
18    the remainder of their claims. For the Court to reach the third counterclaim would be to
19    issue an advisory opinion, as it is unnecessary to rule on whether some exclusion applies
20    to a duty that the Court has found not to exist. In other words, there is nothing left for the
21    Court to do, other than to clear the way for the appeal.
22           Having so found, the joint stipulation (ECF No. 61) and the joint motion (ECF No.
23    65) are GRANTED. In addition, the Court STAYS this action as to all parties and claims
24    pending resolution of the appeal.
25    //
26    //
27
      1
       Defendant refers to this claim as its “Third Cause of Action (Declaratory Relief Regarding the
28    Absolute Wrap Exclusion).” (ECF No. 4 at 21–22.)

                                                        -2-
                                                                                                        18cv0471
     Case 3:18-cv-00471-BAS-NLS Document 66 Filed 09/21/20 PageID.1899 Page 3 of 3



 1    Accordingly, the Court directs the clerk to:
 2          1. Dismiss with prejudice Plaintiffs’ claims for Intentional Misrepresentation,
 3             Negligent Misrepresentation, Promise Without Intent to Perform, and
 4             Reformation;
 5          2. Enter final judgment in favor of Defendant pursuant to Fed. R. Civ. P. 54(b) as
 6             to the Court’s March 28, 2019 Order granting Defendant’s motion for partial
 7             summary judgment (ECF No. 30); and
 8          3. Administratively close the present action pending appeal. See Dees v. Billy, 394
 9             F.3d 1290, 1294 (9th Cir. 2005) (holding that “[a]n order administratively closing
10             a case is a docket management tool that has no jurisdictional effect” and is not
11             appealable).
12          IT IS SO ORDERED.
13
14    DATED: September 18, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -3-
                                                                                         18cv0471
